Exhibit 10.1

BRIDGE LOAN AGREEMENT
BY AND BETWEEN
PARAGON FINANCIAL CORPORATION
AND SW CORPORATION
___________________





This BRIDGE LOAN AGREEMENT (the "Agreement") is made this _______ day of
_____________, 2006, by and between SW Consulting (the "Investor" or "Secured
Party") and Paragon Financial Corporation, a Delaware corporation ("Company",
"Debtor", "Borrower" or "PFC"). The Investor and PFC are referred to
collectively herein as the "Parties."

In consideration of the mutual covenants, agreements, representations, and
warranties contained in this agreement, the Parties agree as follows:

1. LOAN AMOUNT. The Investor agrees to loan, on ____________, 2006, to the
Company the aggregate principal amount of $2,500,000.00 (the "Loan"). The Loan
will be made for the purpose of paying normal and reasonable operating expenses
and obtaining and paying for professional services in connection with the
offering of securities of PFC.

2. PROMISSORY NOTE. In consideration thereof, PFC will issue, cause to be
executed and delivered to the Investor, upon the execution hereof, a promissory
note in the principal amount equal to the amount of the Loan, plus ten percent
(10%) of the principal amount, ($250,000), upon the terms and conditions
specified herein, and in the form set forth in Exhibit A, hereto (the "Note").

3. WARRANTS OF THE COMPANY. PFC agrees to issue, convey and transfer, and cause
to be issued, conveyed and transferred to the Investor, Common Stock Purchase
Warrants to purchase shares of Company Common Stock.

The number of whole shares of Company Common Stock subject to the Warrants
accompanying an Investor's Note will be determined by using conventional
rounding and by multiplying the principal amount of the Note by twenty percent
(20%) and dividing the resultant product by the closing market price of the
Company's common stock as traded on the OTC:BB symbol PGNF as of the date the
warrants are exercised. The exercise price of the Warrants is $0.001 per share
of Common Stock, except that this price is adjustable in certain circumstances
as set forth in the Warrant Agreement. A registration right is also included in
the Warrant Agreement (Exhibit B hereto).

4. PERIODIC FINANCE CHARGES. The unpaid principal under the Note shall bear
interest at a rate of ten percent (10%) per annum simple interest.

5. PAYMENTS.

> 5.1 PFC shall make payments of principal and accrued interest on the Note to
> Investor.
> 
> 5.2 Except as otherwise set forth in the Note, the unpaid principal under the
> Note plus all accrued but unpaid interest thereon shall be payable upon the
> Maturity Date.
> 
> PFC may, from time to time, in its sole discretion, make one or more periodic
> payments to the Investor. Such payments shall be credited to PFC's account on
> the date that such payment is received by the Investor and credited to
> Investor's account. Such payments shall be applied first to accrued and unpaid
> interest, and then to the principal amount then outstanding.

6. DEFAULT PROVISIONS. The occurrence and continuance of one or more of the
following events shall constitute an event of default of this entire Agreement:

> 6.1 The nonpayment of any principal or interest by PFC on this loan within
> five business days of when the same shall have become due and payable.
> 
> 6.2 The entry of a decree or order by a court having appropriate jurisdiction
> adjudging PFC bankrupt or insolvent, or approving as properly filed a petition
> seeking reorganization, arrangement, adjustment or composition of or in
> respect of PFC under the federal Bankruptcy Act or any other applicable
> federal or state law, or appointing a receiver, liquidator, assignee or
> trustee of PFC, or any substantial part of its property, or if the Collateral,
> as defined in Section 8, or ordering the winding up or liquidation of its
> affairs, and the continuance of any such decree or order unstayed and in
> effect for a period of sixty (60) consecutive days.
> 
> 6.3 The institution by PFC of proceedings to be adjudicated a bankrupt or
> insolvent, or the consent by it to the institution of bankruptcy or insolvency
> proceedings against it, or the filing by it of a petition or answer or consent
> seeking reorganization or relief under the federal Bankruptcy Act or any other
> applicable federal or state law, or the consent by it to the filing of any
> such petition or to the appointment of a receiver, liquidator, assignee or
> trustee of the Company, or of any substantial part of its property, or if the
> Collateral, as defined in Section 8, shall become subject to the jurisdiction
> of a federal bankruptcy court or similar state court, or if PFC shall make an
> assignment for the benefit of its creditors, or if there is a receivership,
> execution or other material judicial seizure, or if there is an admission in
> writing by PFC of its inability to pay its debts generally as they become due,
> or the taking of corporate action by PFC in furtherance of any such action.
> 
> 6.4 Default in the obligation of PFC for borrowed money, other than this Loan,
> which shall continue for a period of sixty (60) days, or any event that
> results in acceleration of the maturity of any material indebtedness of PFC
> under any note, indenture, contract, or agreement.
> 
> 6.5 PFC's failure to comply with any material term, obligation, covenant, or
> condition contained in this Agreement, within 10 days after the expiration of
> all cure periods and receipt of written notice from the Investor demanding
> such compliance.
> 
> 6.6 Any warranty, covenant, or representation made to the Investor by PFC
> under this Agreement, proves to have been false in any material respect when
> made or furnished.
> 
> 6.7 Any material levy, seizure, attachment, lien, or encumbrance of or on the
> Collateral, other than those existing as of the date hereof, which is not
> discharged by PFC within 30 days.
> 
> 6.8 Any sale, transfer, or disposition of any material interest in the
> Collateral, other than in the ordinary course of business, without the written
> consent of the Investor.

7. ACCELERATION. At the option of the Investor, and without demand or notice,
all principal and any unpaid interest shall become immediately due and payable
upon a default as set forth in Section 6 above. Any reasonable attorneys' fees
and other expenses incurred by the Investor in connection with PFC's bankruptcy
or any of the other events described in Section 6 shall be additional
indebtedness of PFC secured by this Agreement.

8. COVENANTS OF PFC. PFC agrees and covenants as follows:

> 8.1 PAYMENT OF PRINCIPAL AND INTEREST. PFC shall promptly pay when due the
> principal of and interest on the indebtedness evidenced by the Notes, any
> prepayment and late charges provided in the Notes, and all other sums secured
> by this Agreement and the Notes.
> 
> 8.2 CORPORATE EXISTENCE. PFC is a corporation duly organized and existing
> under the laws of the State of Delaware and is duly qualified in every other
> state in which it is doing business, except where the failure to be so
> qualified would not have a material adverse effect on PFC.
> 
> 8.3 CORPORATE AUTHORITY. The execution, delivery, and performance of this
> Agreement, and the execution and payment of the Notes are within PFC's
> corporate powers, have been duly authorized, and are not in contravention of
> law or the terms of PFC's articles of incorporation and bylaws, or of any
> indenture, agreement, or undertaking to which PFC is a party or by which it is
> bound.
> 
> 8.4 ISSUANCE OF SHARES. That the shares of common stock contemplated to be
> issued hereby (upon exercise of the Warrants) will be, when issued in
> accordance with the terms of the Warrants, duly authorized, fully paid and
> non-assessable.
> 
> 8.5 FORBEARANCE BY THE INVESTOR NOT A WAIVER. Any forbearance by the Investor
> in exercising any right or remedy hereunder, or otherwise afforded by
> applicable law, shall not be a waiver of or preclude the exercise of any right
> or remedy. The acceptance by the Investor of payment of any sum secured by
> this Agreement after the due date of such payment shall not be a waiver of the
> Investor's right to either require prompt payment when due of all other sums
> so secured or to declare a default for failure to make prompt payment. The
> procurement of insurance or the payment of taxes, rents or other liens or
> charges by the Investor shall not be a waiver of the Investor's right to
> accelerate the maturity of the indebtedness secured by this Agreement, nor
> shall the Investor's receipt of any awards, proceeds or damages as provided in
> this Agreement operate to cure or waive PFC default in payment of sums secured
> by this Agreement.

9. REMEDIES CUMULATIVE. Each remedy provided in this Agreement is distinct and
cumulative to all other rights or remedies under this Agreement or afforded by
law or equity, and may be exercised concurrently, independently, or
successively, in any order.

10. WAIVER OF STATUTE OF LIMITATIONS. PFC hereby waives the right to assert any
statute of limitations as a bar to the enforcement of this Agreement or to any
action brought to enforce the Note or any other obligation secured by this
Agreement.

11. NOTICES AND DELIVERY. Any notices permitted or required under this Agreement
shall be deemed given upon the date of personal delivery or 72 hours after
deposit in the United States mail, postage fully prepaid, return receipt
requested, addressed as follows:

> PFC:
> 
> 6330 S. Sandhill Rd. Suite 8
> Las Vegas, Nevada 89120
> Attention: Chief Financial Officer
> 
> The Investor:
> 
> SW Consulting Co., Inc.
> 100 Garden City Plaza – Suite 500
> Garden City, New York 11530

or at any other address as any party may, from time to time, designate by notice
given in compliance with this Section. Any deliveries required under this
Agreement must be made by personal delivery at the applicable address listed
above.

12. INDEMNIFICATION.

> 12.1 GENERAL. Each party at fault hereto agrees to indemnify, reimburse, and
> hold harmless the other party, (the "indemnitee") from and against all claims,
> damages, losses, liabilities, demands, suits, judgments, causes of action,
> civil and criminal proceedings, penalties, fines, and other sanctions, and any
> reasonable attorney fees and other reasonable costs and expenses, arising or
> imposed on such other party (collectively "claims"), relating to or arising in
> any manner out of:
> 
> > 12.1.1 this Agreement or the breach of any representation, warranty, or
> > covenant made by the party at fault under this Agreement; or
> > 
> > 12.1.2 any issuance, offering, or sale of securities of PFC; or
> > 
> > 12.1.3 any transaction, approval, or document contemplated by the Agreement.
> 
> The parties hereto intend that this Agreement shall provide for
> indemnification in excess of that expressly provided for by statute, including
> but not limited to, any indemnification provided by PFC's articles of
> incorporation, its bylaws, a vote of its shareholders or disinterested
> directors, or applicable law.
> 
> 12.2 EXPENSES. For purposes of Section 12, the term "expenses" shall mean (i)
> any expense, liability, or loss, including reasonable attorney fees,
> judgments, fines, ERISA excise taxes and penalties, and amounts paid or to be
> paid in settlement; (ii) any interest, assessments, or other charges imposed
> on any of the items in part (i) of this subsection; and (iii) any federal,
> state, local, or foreign taxes imposed as a result of the actual or deemed
> receipt of any payments under this Agreement paid or incurred in connection
> with investigating, defending, being a witness in, participating in (including
> on appeal), or preparing for any of the foregoing in any proceeding relating
> to any indemnifiable event.
> 
> 12.3 MANDATORY INDEMNIFICATION. Notwithstanding any other provision of this
> Agreement, to the extent that the indemnitee has been successful on the merits
> in defense of any proceeding relating in whole or in part to an indemnifiable
> event or in defense of any issue or matter in such proceeding, the indemnitee
> shall be indemnified against all reasonable expenses incurred in connection
> with such whole or part, as the case may be.
> 
> 12.4 PARTIAL INDEMNIFICATION. If the indemnitee is entitled under any
> provision of this Agreement to indemnification by a party for a portion of
> expenses, but not for the total amount of expenses, that party shall indemnify
> the indemnitee for the portion to which the indemnitee is entitled.
> 
> 12.5 INDEMNIFICATION PAYMENT. The indemnitee shall receive indemnification of
> expenses in accordance with this Agreement as soon as practicable after the
> indemnitee has made written demand for indemnification. If the indemnitee has
> not received full indemnification within 30 days after making a demand in
> accordance with the terms hereof, the indemnitee shall have the right to
> enforce its indemnification rights under this Agreement by commencing
> arbitration per the terms of this Agreement seeking an initial determination.
> The parties hereby consent to service of process and to appear in any such
> proceeding. The remedy provided for in this Section shall be in addition to
> any other remedies available to the indemnitee in law or equity.
> 
> 12.6 CONSENT. A party shall not settle any proceeding in any manner that would
> impose any penalty or limitation on the indemnitee without the indemnitee's
> written consent. Neither party will unreasonably withhold their consent to any
> proposed settlement. A party at fault shall not be liable to indemnify the
> indemnitee under this Agreement with regard to any judicial award if the party
> at fault was not given a reasonable and timely opportunity, at its expense, to
> participate in the defense of such action; however, the party's liability
> under this Agreement shall not be excused if participation in the proceeding
> by the party was barred by this Agreement.
> 
> 12.7 DEFENSE. In the event of any controversy or claim arising out of this
> Agreement or the breach of the Agreement for which indemnification is
> available, the indemnitee may tender a defense to the party at fault, who
> hereby agrees to promptly evaluate such defense. If the party at fault agrees
> to defend against such controversy or claim, the indemnitee shall notify the
> party at fault within thirty (30) days of the indemnitee's receipt of any
> written instrument or pleading relating to any such controversy or claim
> arising out of this Agreement or the breach of this Agreement. If timely
> acceptance of tender is not forthcoming, the indemnitee may, at the expense of
> the party at fault, retain its own counsel and the party at fault is not
> released of its obligations to otherwise indemnify the indemnitee.

13. INVESTOR'S REPRESENTATIONS AND WARRANTIES.

> 13.1 ACCREDITED INVESTOR. The Investor represents and warrants that he or she
> is an Accredited Investor as that term is defined in Rule 501(a) of Regulation
> D as promulgated by the Securities and Exchange Commission under the
> Securities Act of 1933 (the "1933 Act") and is willing and able to bear the
> economic risk of an investment herein. The Investor has adequate means of
> providing for current needs and current contingencies, has no need for
> liquidity in the investment, and is able to bear the economic risk of an
> investment in the Company of the size contemplated.
> 
> 13.2 ACQUIRED FOR INVESTMENT. The Investor represents and warrants that the
> Notes and Warrants are being acquired by the Investor in good faith for
> investment and not with a view to or for sale in connection with any
> distribution. The Investor understands and agrees that he/she must hold the
> Notes and Warrants (or shares if the Warrants are exercised) indefinitely
> unless they are subsequently registered under the 1933 Act or an exemption
> from registration is available.

14. ENTIRE AGREEMENT. This Agreement, the Note, and the Warrant, and all
exhibits and attachments thereto, contains the entire understanding between and
among the Parties and supersedes any prior understandings and agreements among
them respecting the subject matter of this Agreement.

15. SURVIVAL OF SPECIFIC OBLIGATIONS. The rights and obligations created by
Section 12 with respect to the duties to indemnify shall survive termination of
this Agreement and will continue into perpetuity.

16. AGREEMENT BINDING. This Agreement shall be binding upon the heirs,
executors, administrators, successors and assigns of the Parties hereto.

17. AMENDMENT AND MODIFICATION. Subject to applicable law, this Agreement may be
amended, modified, or supplemented only by a written agreement signed by the
Parties, including an extension of the maturity date for the Note.

18. ATTORNEY FEES. In the event arbitration is brought by any party under this
Agreement to enforce any of its terms, it is agreed that the prevailing party
shall be entitled to reasonable attorney fees to be fixed by the arbiter(s).

19. ARBITRATION. If at any time during the term of this Agreement any dispute,
difference, or disagreement shall arise upon or in respect of the Agreement, and
the meaning and construction hereof, every such dispute, difference, and
disagreement shall be referred to a single arbiter agreed upon by the Parties,
or if no single arbiter can be agreed upon, an arbiter or arbiters shall be
selected in accordance with the rules of the American Arbitration Association
and such dispute, difference, or disagreement shall be settled by binding
arbitration ion accordance with the then prevailing commercial rules of the
American Arbitration Association, and judgment upon the award rendered by the
arbiter may be entered in any court having jurisdiction thereof. The parties
hereto each jointly and severally waive any and all rights to appeal the
judgement or award of such arbiter(s).

20. LAW GOVERNING. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, except to the extent of
Delaware statutory law related to the set-up and existence of the Company.

21. TITLES AND CAPTIONS. All section titles or captions contained in this
Agreement are for convenience only and shall not be deemed part of the context
nor effect the interpretation of this Agreement.

22. FURTHER ACTION. The Parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of the Agreement.

SW CONSULTING



Dated: _________, 200_ By: _______________________________
Name: ____________________________
Title: ____________________________




PARAGON FINANCIAL CORPORATION
a Delaware corporation



Dated: _________, 200_ By: _______________________________
Name: ____________________________
Title: ____________________________


